UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6205


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN MCKARN, a/k/a Mack,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:99-cr-00011-FPS-JES-6)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean McKarn, Appellant Pro Se.    Robert Hugh McWilliams, Jr.,
John Castle Parr, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sean McKarn appeals the district court’s order denying

his   motion   seeking       a    reduction     of   sentence   under      18   U.S.C.

§ 3582   (2006).        We       have   reviewed     the    record   and    find   no

reversible     error,    given       that   McKarn     is    ineligible     for    the

reduction that he seeks.            Accordingly, we affirm the judgment of

the district court.          United States v. McKarn, No. 5:99-cr-00011-

FPS-JES-6 (N.D.W. Va. Jan. 17, 2012).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                            2